Citation Nr: 1822226	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 166A	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death, to include bladder cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to August 1967.  The Veteran died in June 2008.  The Appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.

The Appellant originally requested a hearing before the Board; however, the Veteran withdrew her request for a hearing in May 2017.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2009 the RO issued a rating decision that denied the Appellant's claim for service connection for the Veteran's death.  The rating decision was not appealed and new and material evidence was not received during the one-year appeal-period following that decision. 

2.  The evidence received since the January 2009 rating decision regarding the Veteran's cause of death is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for the Veteran's cause of death. 



CONCLUSION OF LAW

1.  The January 2009 rating decision denying service connection for the Veteran's cause of death is final.  38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received, thus, the claim of entitlement to service connection for the Veteran's cause of death is reopened.  38 U.S.C. §§ 5108,  7105(c) (2012); 38 C.F.R. § 3.156, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Appellant's claim of entitlement to service connection for the death of the Veteran.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.

In August 2008, VA received the Appellant's original claim for entitlement for service connection for the Veteran's death.  The claim was denied in January 2009 because the evidence did not show the Veteran's cause of death was due to a service-connected disability.  The RO reviewed the Veteran's service treatment records (STRs), VA treatment records, and private treatment records, which included a medical opinion by a Dr. S. issued in October 2006 indicating the Veteran's cause of death, bladder cancer, may have been related to in-service exposure to herbicide agents (also referred to as Agent Orange).  The Appellant did not file a notice of disagreement (NOD) or submit new and material evidence within the one-year appeal period following that decision.  She also did not assert there was clear and unmistakable error in the rating decision.  Therefore, the decision became final.  38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In March 2013, the Appellant filed a claim to reopen the issues of entitlement to service connection for the Veteran's death.  A May 2013 rating decision denied reopening the claim, because new and material evidence to the claim had not been received.  The Veteran filed a notice of disagreement (NOD) in March 2014.  VA issued a Statement of the Case (SOC) in June 2014.  The Veteran perfected an appeal to the Board with a VA Form 9 in August 2014.  

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Here, the Appellant has presented new evidence in the February 2018 appellant brief.  The brief cites to the Institute of Medicine's 2014 update of its report "Veterans and Agent Orange" that moved bladder cancer from the category of "inadequate or insufficient evidence" of association with herbicide agents to the "limited or suggestive evidence" of association category.  

This evidence is new as it was not received or available at the time of the January 2009 decision.  The report was published in 2016.  The evidence is also material as it could reasonably substantiate Appellant's claim by triggering the duty to assist.  The new evidence in combination with the previous letter from Dr. S. indicating the Veteran's bladder cancer may have been related to his herbicide exposure, triggers VA's duty to assist the appellant in obtaining a competent medical opinion.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  Such an opinion may indicate that the Veteran's bladder cancer was a result of herbicide agent exposure. Thus, the evidence received since the January 2009 denial is both new and material.  

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for the Veteran's cause of death is warranted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  To that extent only, the claim is granted.  


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for the Veteran's cause of death is warranted.


REMAND

In claims involving dependency and indemnity compensation (DIC), VA is required to provide a claimant with a medical opinion whenever such an opinion is necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  Here such an opinion is necessary and has not been provided. 

The claims file lacks a sufficient medical opinion to determine if the Veteran's bladder cancer was caused by his in-service exposure to herbicides.  Both the October 2006 letter from Dr. S. and the Institute of Medicine 2014 update of Veterans and Agent Orange, suggest there is a causal link between bladder cancer and exposure to herbicide agents.  However, that evidence only indicates the possibility of causation.  Neither the report nor the opinion directly address whether the Veteran's bladder cancer was due to his exposure to herbicide agents.  Thus VA should obtain a medical opinion regarding direct causation. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate clinician for an opinion in the etiology of the Veteran's bladder cancer. 

The clinician shall review the entire claims file. 

The clinician shall provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bladder cancer began in or is related to active service, to include exposure to herbicide agents (commonly referred to as Agent Orange). 

The clinician should address all relevant statements in the record pertaining to the etiology of the Veteran's bladder cancer, to include an October 2016 letter from a Dr. S., and the 2014 update of the Institute of Medicine's publication "Veterans and Agent Orange" referenced in the February 2018 appellant brief. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The clinician is reminded that the fact that bladder cancer is not recognized a presumptive disability resulting from herbicide exposure, does not, alone, support an opinion that a veteran's exposure to herbicide agents did not result in that condition.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Appellant, she should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Appellant should be afforded the applicable time period in which to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


